Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted March 28, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on May 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,028,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-3 and 5-7 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a high pressure fuel pump for delivering fuel, wherein the pump includes a release passage communicated with a suction passage through a connection that is configured to conduct the fuel from the pressurizing chamber to a release passage and thereafter to a cam receiving chamber in a case where a fuel pressure in the pressurizing chamber is higher than a fuel pressure in the cam receiving chamber in the opening state of a control valve, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Further, the limitations set forth in independent Claim 7 regarding a high pressure fuel pump for delivering fuel, wherein the pump includes a passage cross-sectional area of a portion of the release passage is reduced on a side of the cam receiving chamber, at which the suction passage is placed, to form a release flow restricting portion, and a passage cross-sectional area of at least-a portion of the drain passage is reduced in comparison to a passage cross-sectional area of the release flow restricting portion, in combination with the remaining limitations set forth in Claim 7, are not disclosed nor taught by the prior art.
Concerning the closest prior art, KUBOTA (JP 2009 257200) discloses a high pressure fuel pump (102) for delivering fuel, which is suctioned into a pressurizing chamber (102B) from a low pressure fuel pump (3) through a suction passage (Fig. A below), to a supply destination (101) after pressurizing the fuel in the pressurizing chamber with a plunger (visible in 102B, Fig. 1), the high pressure fuel pump comprising: a release passage (Fig. A), wherein the pressurizing chamber (102B) is communicated with the suction passage and the release passage through a connection (Fig. A below), and the release passage is communicated with the cam receiving chamber (Fig. A) which receives a drive cam that is configured to drive the plunger (Fig. 1), a pump body (implied by 102, Fig. 1) that slidably supports the plunger (visible in Fig. 1) and forms the pressurizing chamber (102B) and a cam receiving chamber (102C).
Further, LAMM (DE 102014211472) teaches a pump body (3) having two pressurizing chambers and forming an internal pressure variable chamber (19) and a communication passage (18 and 21 taken together)), and an internal pressure of the internal pressure variable chamber is increased and decreased in response to reciprocation of the plunger (0020 lines 4-6), and the communication passage communicates between the internal pressure variable chamber and a cam receiving chamber (4) (Fig. 2) to provide filling support for the pump working chamber to be filled (0020 line 7).
However, neither Kubota, Lamm, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. In combination with the remaining limitations in the claims, the prior art does not teach or suggest the aspects of the independent claims noted herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747